UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of October, 2014 Commission File Number 1-15250 BANCO BRADESCO S.A. (Exact name of registrant as specified in its charter) BANK BRADESCO (Translation of Registrant's name into English) Cidade de Deus, s/n, Vila Yara 06029-900 - Osasco - SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X . CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In September 2014 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Group and Family Dependants (x) Controller's Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 1,532,279,718 72.8395 36.4197 Non-Voting Shares 46,367,237 2.2041 1.1020 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 1,532,279,718 72.8395 36.4197 Non-Voting Shares 46,367,237 2.2041 1.1020 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In September 2014 were done the following operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Group and Family Dependants (x)Board of Directors ( ) Board of Executive Officers ( ) Audit Committee ( ) Technical and Advisory Agencies Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 14,818,906 0.7044 0.3522 Non-Voting Shares 20,021,726 0.9517 0.4758 Month Movement Type of Securities/Derivatives Broker Operation Day Quantity Price Value in R$ Non-Voting Shares Bradesco S.A. C.T.V.M. Sell 2-Sep 166 40.30 R$ 6,689.80 Non-Voting Shares Sell 2-Sep 100 40.18 R$ 4,018.00 Non-Voting Shares Sell 2-Sep 100 40.39 R$ 4,039.00 Non-Voting Shares Sell 2-Sep 100 40.40 R$ 4,040.00 Non-Voting Shares Sell 2-Sep 300 40.42 R$ 12,126.00 Non-Voting Shares Sell 2-Sep 300 40.45 R$ 12,135.00 Non-Voting Shares Sell 2-Sep 100 40.46 R$ 4,046.00 Non-Voting Shares Sell 2-Sep 100 40.47 R$ 4,047.00 Non-Voting Shares Sell 2-Sep 100 40.48 R$ 4,048.00 Non-Voting Shares Sell 2-Sep 200 40.50 R$ 8,100.00 Non-Voting Shares Sell 2-Sep 200 40.53 R$ 8,106.00 Non-Voting Shares Sell 2-Sep 100 40.54 R$ 4,054.00 Non-Voting Shares Sell 2-Sep 100 40.55 R$ 4,055.00 Non-Voting Shares Sell 2-Sep 200 40.56 R$ 8,112.00 Non-Voting Shares Sell 2-Sep 100 40.57 R$ 4,057.00 Non-Voting Shares Sell 2-Sep 100 40.58 R$ 4,058.00 Non-Voting Shares Sell 2-Sep 100 40.59 R$ 4,059.00 Non-Voting Shares Sell 2-Sep 100 40.62 R$ 4,062.00 Non-Voting Shares Sell 2-Sep 100 40.65 R$ 4,065.00 Non-Voting Shares Sell 2-Sep 100 40.86 R$ 4,086.00 Non-Voting Shares Sell 2-Sep 100 40.91 R$ 4,091.00 Non-Voting Shares Sell 2-Sep 100 40.95 R$ 4,095.00 Non-Voting Shares Sell 2-Sep 200 40.97 R$ 8,194.00 Non-Voting Shares Sell 2-Sep 100 40.99 R$ 4,099.00 Non-Voting Shares Sell 2-Sep 200 41.00 R$ 8,200.00 Non-Voting Shares Sell 2-Sep 100 41.03 R$ 4,103.00 Non-Voting Shares Sell 2-Sep 200 41.06 R$ 8,212.00 Non-Voting Shares Sell 2-Sep 100 41.12 R$ 4,112.00 Non-Voting Shares Sell 2-Sep 100 41.13 R$ 4,113.00 Non-Voting Shares Sell 2-Sep 200 41.14 R$ 8,228.00 Non-Voting Shares Sell 2-Sep 100 41.15 R$ 4,115.00 Non-Voting Shares Sell 2-Sep 100 41.18 R$ 4,118.00 Non-Voting Shares Sell 2-Sep 100 41.19 R$ 4,119.00 Non-Voting Shares Sell 2-Sep 100 41.20 R$ 4,120.00 Non-Voting Shares Sell 2-Sep 100 41.21 R$ 4,121.00 Non-Voting Shares Sell 2-Sep 100 41.22 R$ 4,122.00 Non-Voting Shares Sell 2-Sep 100 41.23 R$ 4,123.00 Non-Voting Shares Sell 2-Sep 100 41.26 R$ 4,126.00 Non-Voting Shares Sell 2-Sep 100 41.30 R$ 4,130.00 Non-Voting Shares Sell 2-Sep 100 41.41 R$ 4,141.00 Non-Voting Shares Sell 2-Sep 100 41.42 R$ 4,142.00 Non-Voting Shares Sell 2-Sep 100 41.53 R$ 4,153.00 Non-Voting Shares Sell 2-Sep 100 41.59 R$ 4,159.00 Non-Voting Shares Sell 2-Sep 200 41.60 R$ 8,320.00 Non-Voting Shares Sell 2-Sep 200 41.61 R$ 8,322.00 Non-Voting Shares Sell 2-Sep 200 41.62 R$ 8,324.00 Non-Voting Shares Sell 2-Sep 100 41.63 R$ 4,163.00 Non-Voting Shares Sell 2-Sep 200 41.64 R$ 8,328.00 Non-Voting Shares Sell 2-Sep 100 41.65 R$ 4,165.00 Non-Voting Shares Sell 2-Sep 200 41.66 R$ 8,332.00 Non-Voting Shares Sell 2-Sep 300 41.67 R$ 12,501.00 Non-Voting Shares Sell 2-Sep 100 41.71 R$ 4,171.00 Non-Voting Shares Total R$ 289,764.80 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 14,818,906 0.7044 0.3522 Non-Voting Shares 20,014,660 0.9514 0.4757 Company: Bradesco Leasing S.A. Arrendamento Mercantil Group and Family Dependants (x)Board of Directors ( ) Board of Executive Officers ( ) Audit Committee ( ) Technical and Advisory Agencies Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0.0000 0.0000 Non-Voting Shares 0 0.0000 0.0000 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 0 0.0000 0.0000 Non-Voting Shares 0 0.0000 0.0000 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In September 2014 were done the following operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Group and Family Dependants ( )Board of Directors (X) Board of Executive Officers ( ) Audit Committee ( ) Technical and Advisory Agencies Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 291,294 0.0138 0.0069 Non-Voting Shares 1,998,651 0.0950 0.0475 Month Movement Type of Securities/Derivatives Broker Operation Day Quantity Price Value in R$ Common Shares Bradesco S.A. C.T.V.M. Buy 29-Sep 1,000 35.65 R$ 35,650.00 Common Shares Total R$ 35,650.00 Common Shares Sell 8-Sep 4,742 40.31 R$ 191,150.02 Common Shares Total R$ 191,150.02 Non-Voting Shares Sell 22-Sep 2,400 37.60 R$ 90,240.00 Non-Voting Shares Sell 22-Sep 600 37.61 R$ 22,566.00 Non-Voting Shares Sell 1-Sep 70 41.30 R$ 2,891.00 Non-Voting Shares Sell 1-Sep 300 41.33 R$ 12,399.00 Non-Voting Shares Sell 1-Sep 100 41.34 R$ 4,134.00 Non-Voting Shares Sell 8-Sep 3,480 41.35 R$ 143,898.00 Non-Voting Shares Sell 4-Sep 1,028 40.55 R$ 41,685.40 Non-Voting Shares Sell 4-Sep 200 40.56 R$ 8,112.00 Non-Voting Shares Sell 3-Sep 700 42.00 R$ 29,400.00 Non-Voting Shares Sell 1-Sep 450 41.23 R$ 18,553.50 Non-Voting Shares Sell 1-Sep 475 41.58 R$ 19,750.50 Non-Voting Shares Sell 16-Sep 300 39.76 R$ 11,928.00 Non-Voting Shares Sell 25-Sep 1,500 37.20 R$ 55,800.00 Non-Voting Shares Sell 1-Sep 75 41.64 R$ 3,123.00 Non-Voting Shares Sell 1-Sep 400 41.67 R$ 16,668.00 Non-Voting Shares Total 12,078 R$ 481,148.40 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 287,552 0.0136 0.0068 Non-Voting Shares 1,957,469 0.0930 0.0465 Note: Members who left the Board of Executive Officers Laércio Carlos de Araújo Filho Alex Carlos Capura de Araújo - Son of Mr. Laércio Carlos de Araújo Filho CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In September 2014 were done the following operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Group and Family Dependants ( )Board of Directors ( ) Board of Executive Officers (X) Audit Committee ( ) Technical and Advisory Agencies Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 25,394 0.0012 0.0006 Non-Voting Shares 387,417 0.0184 0.0092 Month Movement Type of Securities/Derivatives Broker Operation Day Quantity Price Value in R$ Non-Voting Shares Spinelli S.A. C.V.M.C Sell 5-Sep 14,000 40.85 R$ 571,900.00 Non-Voting Shares Bradesco S.A. C.T.V.M. Sell 8-Sep 400 40.89 R$ 16,356.00 Non-Voting Shares Sell 16-Sep 500 40.16 R$ 20,080.00 Non-Voting Shares Total R$ 608,336.00 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 25,394 0.0012 0.0006 Non-Voting Shares 372,517 0.0177 0.0088 CONSOLIDATE FORM Negociation's from Administration and Families Dependants- Paragraph 11 - Instruction CVM n.º 358/2002 In September 2014 there were not operations with securities and derivatives in accordance with Instruction CVM (Comissão de Valores Mobiliários) 358/2002 Paragraph 11 Company: Banco Bradesco S.A. Group and Family Dependants ( )Board of Directors ( ) Board of Executive Officers ( ) Audit Committee (x) Technical and Advisory Agencies Openning Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 12,378 0.0005 0.0002 Non-Voting Shares 18,332 0.0008 0.0004 Closing Balance Type of Securities/Derivatives Quantity % of participation Same type of Shares Total Common Shares 12,378 0.0005 0.0002 Non-Voting Shares 18,332 0.0008 0.0004 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: October 10, 2014 BANCO BRADESCO S.A. By: /S/ Luiz Carlos Angelotti Luiz Carlos Angelotti Executive Managing Officer and Investor Relations Officer FORWARD-LOOKING STATEMENTS This press release may contain forward-looking statements. These statements are statements that are not historical facts, and are based on management's current view and estimates of future economic circumstances, industry conditions, company performance and financial results. The words "anticipates", "believes", "estimates", "expects", "plans" and similar expressions, as they relate to the company, are intended to identify forward-looking statements. Statements regarding the declaration or payment of dividends, the implementation of principal operating and financing strategies and capital expenditure plans, the direction of future operations and the factors or trends affecting financial condition, liquidity or results of operations are examples of forward-looking statements. Such statements reflect the current views of management and are subject to a number of risks and uncertainties. There is no guarantee that the expected events, trends or results will actually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations.
